EXHIBIT 10.3

Fiscal 2021 Form

AAR CORP.

Restricted Stock Agreement

(“Agreement”)

Subject to the provisions of the AAR CORP. 2013 Stock Plan and the Long-Term
Incentive Plan for Fiscal 2021 (together, the “Plan”), the terms of which are
hereby incorporated by reference, and in consideration of the agreements of the
Grantee herein provided, AAR CORP. a Delaware corporation (“Company”), hereby
grants to Grantee a restricted stock award (“Award”), effective July 13, 2020
(“Date of Award”), for the number of shares of common stock (“Common Stock”) of
the Company, $1.00 par value (“Award Shares”) set forth in the Company’s
notification of Award grant letter to the Grantee, and incorporated herein by
reference, subject to the forfeiture and nontransferability provisions hereof
and the other terms and conditions set forth herein:

1.Acceptance by Grantee.  The Award is conditioned upon the acceptance by the
Grantee of the terms and conditions of the Award as set forth in this Agreement.
 The Grantee must confirm acceptance of the Award and this Agreement on Morgan
Stanley’s web site (www.stockplanconnect.com).  If the Grantee does not accept
the Award and this Agreement within 30 days from the date of the notification of
the Award, the Award referenced herein shall expire unless the acceptance date
is extended in writing by the Company.

2.Restrictions.  The Grantee represents that he is accepting the Award Shares
without a view to the distribution of said Shares and that he will not sell,
assign, transfer, pledge or otherwise encumber the Award Shares during the
period commencing on the Date of Award and ending on the date restrictions
applicable to such Award Shares are released pursuant to paragraph 3 of this
Agreement (“Restrictive Period”).

3.Release of Restrictions.  Subject to the provisions of paragraph 4 below, the
restrictions described in paragraph 2 above shall be released with respect to
100% of the Award Shares on July 31, 2023, except as follows:

(a)In General.  If the Grantee’s employment with the Company and all
Subsidiaries of the Company terminates prior to the last day of the Restrictive
Period for any reason other than Retirement, death or Disability, the Grantee
shall forfeit to the Company all Award Shares not previously released from the
restrictions of paragraph 2 hereof.

(b)Retirement.  If the Grantee’s employment with the Company and all
Subsidiaries of the Company terminates by reason of Retirement prior to the last
day of the Restrictive Period, the Restrictive Period shall terminate on July
31, 2023.

For this purpose, “Retirement” means the Grantee’s voluntary termination of
employment, or his termination of employment by the Company or a Subsidiary
without Cause (as defined in Section 4 below), when he has (i) attained age 65
or (ii) attained age 55 and his age plus the number of his consecutive years of
service with the Company and Subsidiaries is at least 75.



--------------------------------------------------------------------------------

(c)Death or Disability.  If the Grantee’s employment with the Company and all
Subsidiaries of the Company terminates by reason of death or Disability
occurring on or after the Date of Award and on or before July 31, 2023, the
Restrictive Period shall terminate as to a pro-rata share of Award Shares
determined by multiplying the number of Award Shares by a fraction, the
numerator of which is the number of full months that have elapsed from the Date
of Award to the date of death or Disability, and the denominator of which is 36
(the number of full months in the Restrictive Period.  The remaining shares
shall be forfeited and returned to the Company.  For this purpose, “Disability”
means the inability of the Grantee to engage in any substantial gainful activity
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or which has lasted or can be expected to last
for a continuous period of not less than 12 months.

(d)Restrictive Covenant.  If at any time prior to release from the restrictions
hereunder, Grantee, without the Company’s express written consent, directly or
indirectly, alone or as a member of a partnership, group, or joint venture or as
an employee, officer, director, or greater than 1% stockholder of any
corporation, or in any capacity engages in any activity which is competitive
with any of the businesses conducted by the Company or its affiliated companies
at any time during the Grantee’s term of employment, the Grantee shall forfeit
to the Company all Award Shares not previously released from the restrictions of
paragraph 2 hereof.

4.Change in Control.  In the event of a Change in Control of the Company, and
within two years following such Change in Control, either the Grantee’s
employment is terminated by the Company or a Subsidiary of the Company without
Cause, or the Grantee terminates his employment with the Company and all
Subsidiaries for Good Reason, then notwithstanding any conditions or
restrictions contained in this Agreement, the Restrictive Period shall terminate
as to all Award Shares not previously released.  For this purpose, (a) “Cause”
means (i) the Grantee’s dishonesty, fraud or breach of trust, gross negligence
or substantial misconduct in the performance of, or substantial nonperformance
of, his assigned duties or willful violation of Company policy, (ii) any act or
omission by the Grantee that is a substantial cause for a regulatory body with
jurisdiction over the Company to request or recommend the suspension or removal
of the participant or to impose sanctions upon the Company or the Grantee, or
(iii) a material breach by the Grantee of any applicable employment agreement
between him and the Company, and in each case, the Company shall have the sole
discretion to determine whether a Grantee’s termination of employment is for
Cause; and (b) “Good Reason” means (i) a material reduction in the nature or
scope of the Grantee’s duties, responsibilities, authority, power or functions
from those enjoyed by the Grantee immediately prior to the Change in Control, or
a material reduction in the Grantee’s compensation (including benefits),
occurring at any time during the two-year period immediately after the Change in
Control, or (ii) a relocation of the Grantee’s primary place of employment of at
least 100 miles.

5.Change in Outstanding Shares.  In the event of any change in the outstanding
shares of Common Stock by reason of any stock dividend or split,
recapitalization, merger, consolidation, combination or exchange of shares or
other similar corporate change, the Award Shares shall be treated in the same
manner in any such transaction as other shares of Common Stock.  Any additional
shares of stock received by Grantee with respect to the Award Shares in any such
transaction shall be subject to the same restrictions as are then applicable to
those Award Shares for which the additional shares have been issued.



2

AAR Restricted Stock Agreement

Fiscal 2021

--------------------------------------------------------------------------------

6.Rights of Grantee.  As the holder of the Award Shares, the Grantee is entitled
to all of the rights of a stockholder of AAR CORP. with respect to any of the
Award Shares, when issued, including, but not limited to, the right to receive
dividends declared and payable since the Date of Award.

7.Shares.  In aid of the restrictions set forth in paragraph 2, the Grantee will
be required to execute a stock power in favor of the Company, which will be
cancelled upon release of restrictions with respect to Award Shares released.
 Award Shares shall be held by the Company in electronic book entry form on the
records of the Company’s Transfer Agent, together with the executed stock power,
for the account of the Grantee until such restrictions are released pursuant to
the terms hereof, or such Award Shares are forfeited to the Company as provided
by the Plan or this Agreement.  The Grantee shall be entitled to the Award
Shares as to which such restrictions have been released, and the Company agrees
to issue such Award Shares in electronic form on the records of the Transfer
Agent.  Upon request by the Grantee, the Transfer Agent will transfer such
released Award Shares in electronic form to the Grantee’s broker for the
Grantee’s account or issue certificates in the name of the Grantee representing
the Award Shares for which restrictions have been released.

8.Legend.  The Company may, in its discretion, place a legend or legends on any
electronic shares or certificates representing Award Shares issued to the
Grantee that the Company believes is required to comply with any law or
regulation.

9.Committee Powers.  The Committee may subject the Award Shares to such
conditions, limitations or restrictions as the Committee determines to be
necessary or desirable to comply with any law or regulation or with the
requirements of any securities exchange.  At any time during the Restrictive
Period, the Committee may reduce or terminate the Restrictive Period otherwise
applicable to all or any portion of the Award Shares.

10.Withholding Taxes.  The Grantee shall pay to the Company an amount sufficient
to satisfy all minimum tax withholding requirements, including those arising
under federal, state and local income tax laws, prior to the delivery of any
Award Shares.  Payment of the minimum withholding requirement may be made by one
or more of the following methods:  (a) in cash, (b) in cash received from a
broker-dealer to whom the Grantee has submitted irrevocable instructions to
deliver the amount of withholding tax to the Company from the proceeds of the
sale of shares of Common Stock subject to the Award, (c) by delivery to the
Company of other Common Stock owned by the Grantee that is acceptable to the
Company, valued at its fair market value on the date of payment, (d) by
certifying to ownership by attestation of such previously owned Common Stock, or
(e) by having shares of Common Stock withheld from the Award Shares otherwise
distributable to the Grantee.  Payment shall be made pursuant to the on-line
procedures set forth on the AAR 2013 Stock Benefit Plan online web site through
Morgan Stanley (www.stockplanconnect.com).

11.Postponement of Distribution.  Notwithstanding anything herein to the
contrary, the distribution of any portion of the Award Shares shall be subject
to action by the Board taken at any time in its sole discretion (a) to effect,
amend or maintain any necessary registration of the Plan or the Award Shares
distributable in satisfaction of this Award under the Securities Act of 1933, as
amended, or the securities laws of any applicable jurisdiction, (b) to permit
any action to



3

AAR Restricted Stock Agreement

Fiscal 2021

--------------------------------------------------------------------------------

be taken in order to (i) list such Award Shares on a stock exchange if the
Common Stock is then listed on such exchange or (ii) comply with restrictions or
regulations incident to the maintenance of a public market for its Shares of
Common Stock, including any rules or regulations of any stock exchange on which
the Award Shares are listed, or (c) to determine that such Award Shares and the
Plan are exempt from such registration or that no action of the kind referred to
in (b)(ii) above needs to be taken; and the Company shall not be obligated by
virtue of any terms and conditions of this Award or any provision of this
Agreement or the Plan to issue or release the Award Shares in violation of the
Securities Act of 1933 or the law of any government having jurisdiction thereof.
 Any such postponement shall not shorten the term of any restriction attached to
the Award Shares and neither the Company nor its directors or officers shall
have any obligation or liability to the Grantee or to any other person as to
which issuance under the Award Shares was delayed.

12.Recoupment.  Notwithstanding any other provision of this Agreement, to the
extent required by applicable law, including the Dodd-Frank Wall Street Reform
and Consumer Protection Act, or pursuant to the Company’s policy as may be in
effect, the Company shall have the right to seek recoupment of all or any
portion of an Award (including by forfeiture of any outstanding Award Shares or
by the Grantee’s remittance to the Company of Award Shares pursuant to which the
restrictions previously lapsed or of a cash payment equal to Award Shares
pursuant to which the restrictions previously lapsed).  The value with respect
to which such recoupment is sought shall be determined by the Company.  The
Company shall be entitled, as permitted by applicable law, to deduct the amount
of such payment from any amounts the Company may owe to the Grantee.

13.Miscellaneous.

(a)This Award and this Agreement shall be construed, administered and governed
in all respects under and by the laws of the State of Illinois.

(b)Capitalized terms used herein and not defined herein will have the meanings
set forth in the Plan.

(c)Nothing in the Award shall confer on the Grantee any right to be or to
continue in the employ of the Company or any of its Subsidiaries or shall
interfere in any way with the right of the Company or any of its Subsidiaries to
terminate the employment of the Grantee at any time for any reason or no reason.

(d)This Agreement has been examined by the parties hereto, and accordingly the
rule of construction that ambiguities be construed against a party which causes
a document to be drafted shall have no application in the construction or
interpretation hereof.  If any part of this Agreement is held invalid for any
reason, the remainder hereof shall nevertheless remain in full force and effect.

(e)This Agreement constitutes the entire agreement between the parties
concerning the subject matter hereof and any prior understanding or
representation of any kind antedating this Agreement concerning such subject
matter shall not be binding upon either party except to the extent incorporated
herein; provided, however, that this Agreement, including paragraph 3, shall be
subject to the provisions of any written employment or severance agreement



4

AAR Restricted Stock Agreement

Fiscal 2021

--------------------------------------------------------------------------------

that has been or may be executed by the Grantee and the Company, and the
provisions in such employment or severance agreement concerning the Award shall
supercede any inconsistent or contrary provision of this Agreement.  No consent,
waiver, modification or amendment hereof, or additional obligation assumed by
either party in connection herewith, shall be binding unless evidenced by a
writing signed by both parties and referring specifically hereto.  No consent,
waiver, modification or amendment with respect hereto shall be construed as
applicable to any past or future events other than the one in respect of which
it was specifically made.

(f)This Agreement shall be construed consistent with the provisions of the Plan
and in the event of any conflict between the terms of this Agreement and the
terms of the Plan, the terms of the Plan shall control and any terms of this
Agreement which conflict with Plan terms shall be void.

Questions concerning the provisions of this Agreement should be directed to the
Company’s Corporate Secretary:  630/227-2060; fax 630/227-2058.

5

AAR Restricted Stock Agreement

Fiscal 2021

--------------------------------------------------------------------------------